Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
RESPONSE TO ARGUMENTS
Applicants amendment and remarks filed on 3/28/22 have been fully considered and the rejection to Claim 10 under 35 U.S.C. section 103 is withdrawn in light of Applicant’s amendment.  For Claims 1-9 and 11-16, Applicant’s amendment and arguments were not persuasive. Accordingly, the rejections stand.

The rejections to Claims 1-10, 15-16 under 35 U.S.C. section 112(b) and the rejection to Claim 16 under 35 U.S.C. section 101 are withdrawn in light of Applicant’s amendment filed on 3/28/22. 

Regarding Applicant’s remarks and amendments on Pages 7-15, Applicants amendment and remarks filed on 3/28/22 have been fully considered and the rejection to Claim 10 under 35 U.S.C. section 103 is withdrawn in light of Applicant’s amendment.  For Claims 1-9 and 11-16, Applicant’s amendment and arguments were not persuasive whereby Examiner has provided additional citation to the prior art of record where applicable to read upon the newly amended language (See rejection contained herein). Accordingly, the rejections stand.  

Regarding Applicant’s remarks directed towards 35 U.S.C. section 112(f) and the current amendments, Examiner respectfully submits the amended claims invoke the application of 35 U.S.C. section 112(f) as recited.  Applicant is encouraged to discuss with Examiner claim amendments to remove the application of 35 U.S.C. section 112(f).
Regarding Applicant’s remarks directed towards 35 U.S.C. section 103 and prior art of record LIAO in view of ARSENEAU, Examiner respectfully submits the prior art of record does read upon the limitations of at least the independent Claims 1, 15-16 as said claims are recited and construed whereby has provided additional citation to the prior art disclosures of record where applicable to read upon the newly amended language (See rejection contained herein).  Accordingly, the rejections stand for the independent as well as dependent claims for the reasons stated herein.   Regarding Claims 3-8 and 13, the rejections stand for the reasons stated herein and PENDERGAST was not relied upon to read upon the newly amended language of independent Clams 1, 15-16.   Regarding Claims 9 and 12, the rejections stand for the reasons stated herein and INOMATA was not relied upon to read upon the newly amended language of independent Clams 1, 15-16.  
Finally, Examiner has made a prima facia case for obviousness in combining the prior art of record to read upon the newly amended claims (See rejection contained herein).  Accordingly, the rejections stand.  

Priority
Acknowledgment is made of Applicant's claim for foreign priority based on a Patent Application JP2018-0667341 filed on 3/30/18.  It is noted that Applicant has filed a certified copy of the applications as required by 35 U.S.C. 119(b).

PATH TO ALLOWANCE
Examiner respectfully suggests Applicant telephone Examiner Adams (571-270-3688) prior to filing a response to the instant office action for an interview to discuss claim amendments or clarifications in an after final amendment to place application in a condition for allowance and avoid the filing of an RCE.  Possible considerations would be to incorporate subject matter directed towards further expansion of user motion detection.  Furthermore, adding a limitation directed towards blurring a surrounding region of a display area disclosed in INOMATA (Pub. No.: 2017-0171539), and would not further allowance if proposed in a potential amendment.  
35 USC § 112(f)  

MPEP 2181(I) discloses that a claim limitation will be presumed to invoke 35 U.S.C.  112(f) if it meets the following 3-prong analysis:
the claim limitation uses the phrase “means” or “step” or a term used as a substitute for “means” that is a generic placeholder;
the phrase “means” or “step” or the substitute term is modified by functional language, typically linked by the transition word “for” or another linking word; and
the phrase “means” or “step” or the substitute term is not modified by sufficient structure or material for performing the claimed function.

Claims 1-14 disclose limitations which are presumed to invoke 35 U.S.C.  112(f) as said limitations meet said 3-prong analysis.

Regarding Claims 1-14, an acquisition unit configured to acquire is considered to read on Fig. 11 sensor unit 110; a control unit configured to control is considered to read on Fig. 11 control unit 130.

FINAL REJECTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 11, 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over LIAO (Pub. No:  US 2018-0267305) in view of ARSENEAU et al. (Pub. No.: US 2013-0182117).

As per Claim 1 LIAO discloses An information processor comprising (Figs. 1-2 [Abstract]): 
an acquisition unit configured to acquire information regarding a motion of a user (Figs. 1-2, 5-7 motion of user using device – head gestures sensing from sensing unit 140 [0017] [0042]); and a control unit configured to control, based on the information regarding the motion of the user, switching a display (Figs. 1-2, 5-7 video switching device 150 and head gestures sensing from sensing unit 140 [0017] sense head movement and switch the display modes – change the size of images, other modes [0042-0044]), wherein the acquisition unit and the control unit area each implemented via at least one processor (Figs. 1-2, 5-7 processing unit 170 [0017])
LIAO does not disclose but ARSENEAU discloses switching between a first display region of a display device corresponding to a first camerawork operated by the user and a second display region of the display device corresponding to a second camerawork operated by a subject other than the user (Figs. 1, 7-9, 11-16 first and second camerawork camera feeds user’s A and B for the first and second respective display regions – switching occurs via a spectator [0048] [0199-0200] [0292] [0295] [0309-0310]), wherein the first camerawork is determined based on a viewpoint of the user (Figs. 1, 7-9, 11-16 first camerawork camera feed of a user A or B for the first and second respective display regions – may be determined first on the user operator viewpoint as the operator or subject thereof [0048] [0199-0200] [0292] [0295] [0309-0310]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include switching between a first display region corresponding to a first camerawork operated by the user and a second display region corresponding to a second camerawork operated by a subject other than the user; wherein the first camerawork is determined based on a viewpoint of the user taught by ARSENEAU into the system of LIAO and because of the benefit taught by ARSENEAU to disclose switching for display among more than one camera feed to display for a user whereby LIAO is directed towards gesture detection for switching between display modes and would benefit from the extension of switching among various sources for display to expand upon system capabilities.

As per Claim 2 LIAO discloses The information processor according to claim 1, wherein the control unit is further configured to control the display device to simultaneously provide the first display region and the second display region to a field of view of the user (Figs. 1-2, 5-7 video switching device 150 - in at least Fig. 7A VF-n providing multiple simultaneous regions of display [0041-0042]). 

As per Claim 11 LIAO discloses The information processor according to claim 1, wherein the subject other than the user includes at least one of a creator of an image content (either or), a different user viewing the image content other than the user (Figs. 1, 7-9, 11-16 different users A and B for the first and second respective display regions – viewed by the spectator as the subject viewing other than the users in the vehicles [0048] [0199-0200] [0292] [0295] [0309-0310]), or image content software (either or). 

As per Claim 14 LIAO discloses The information processor according to claim 1, wherein the display device includes a shielded head-mounted display (Fig. 1 HMD with VR glasses [0004] [0016]). 

As per Claim 15 LIAO discloses An information processing method executed by a computer, the method comprising (Figs. 1-2 [Abstract]): 
acquiring information regarding a motion of a user (See said analysis for Claim 1); and controlling, based on the information regarding the motion of the user, switching a display (See said analysis for Claim 1)
LIAO does not disclose but ARSENEAU discloses switching between a first display region of a display device corresponding to a first camerawork operated by the user and a second display region of the display device corresponding to a second camerawork operated by a subject other than the user (See said analysis for Claim 1), wherein the first camerawork is determined based on a viewpoint of the user (See said analysis for Claim 1). 

As per Claim 16 LIAO discloses A non-transitory computer-readable storage medium having embodied thereon a program, which when executed by a computer causes the computer to execute a method, the method comprising (Figs. 1-2 [0016][0018]): 
acquiring information regarding a motion of a user (See said analysis for Claim 1); and controlling, based on the information regarding the motion of the user, switching a display (See said analysis for Claim 1) 
LIAO does not disclose but ARSENEAU discloses switching between a first display region of a display device corresponding to a first camerawork operated by the user and a second display region of the display device corresponding to a second camerawork operated by a subject other than the user (See said analysis for Claim 1), wherein the first camerawork is determined based on a viewpoint of the user (See said analysis for Claim 1). 

Claims 3-8, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over LIAO (Pub. No:  US 2018-0267305) in view of ARSENEAU et al. (Pub. No.: US 2013-0182117), as applied in Claims 1-2, 11, 14-16, and further in view of PENDERGAST et al. (Pub. No.: US 2010-0281375)


As per Claim 3 LIAO discloses The information processor according to claim 2, wherein the control unit is further configured to control initiate displaying (Figs. 1-2, 5-7 video switching device 150 for at least initiating [0017] [0042-0044]), 
LIAO and ARSENEAU do not disclose but PENDERGAST discloses displaying on one display region of either the first display region or the second display region, another display region in a superimposed manner (Figs. 5-6 overall display 300, second display regions Collections 4 superimposed on selections display area 510 as another display region – several display regions remaining at least area 360, 300, 520 [0128-0129]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include displaying on one display region of either the first display region or the second display region, another display region in a superimposed manner taught by PENDERGAST into the system of LIAO and ARSSENEAU because of the benefit taught by PENDERGAST to disclose a rich GUI interface with a plurality of display regions and ability to move, superimpose or remove from and among the various display regions with ease for the user operator as well as contain a playback progress bar whereby LIAO and ARSSENEAU are directed towards outputting image or video related content to a user in at least one display region or mode of display and would benefit from the teachings of PENDERGAST that expand upon display possibilities and controls by teaching and incorporating a rich GUI interface.


As per Claim 4 LIAO discloses The information processor according to claim 3, wherein the control unit is further configured to control a position, a size or a shape of a display region (Figs. 1-2, 5-7 – change the size of images, other modes [0042-0044]) 
LIAO does not disclose but ARSENEAU discloses the other display region displayed in the superimposed manner (Figs. 1, 7-9, 11-16 first and second camerawork camera feeds user’s A and B for the first and second respective display regions [0048] [0199-0200] [0292] [0295]) (The motivation that applied in Claim 1 applies equally to Claim 4). 

As per Claim 5 LIAO discloses The information processor according to claim 4, wherein the control unit initiates (See said analysis for Claim 1)
LIAO does not disclose but ARSENEAU discloses displaying an object having relatively high display priority in the one display region (Figs. 1, 7-9, 11-16 showing an object from at least one camera on a display [Abstract] [0131] [0296] – high priority via spectator – both for audio and display [0235-0236] [0317]) (The motivation that applied in Claim 1 applies equally to Claim 5).
LIAO and ARSENEAU do not disclose but PENDERGAST discloses displaying the other display region such that the other display region is not superimposed in the one display region (Figs. 5-6 overall display 300, other display regions other than second display regions Collections 4 - not superimposed on selections display area 510 as another display region with several display regions remaining at least area 360 520 [0128-0129]) (The motivation that applied in Claim 3 applies equally to Claim 5)

As per Claim 6 LIAO discloses The information processor according to claim 4, wherein the control unit initiates (See said analysis for Claim 1)
LIAO does not disclose but ARSENEAU discloses displaying an object displayed in the one display region (Figs. 1, 7-9, 11-16 showing an object from at least one camera on a display [Abstract] [0131] [0235-0236] [0296]) (The motivation that applied in Claim 1 applies equally to Claim 6)
LIAO and ARSENEAU do not disclose but PENDERGAST discloses displaying the other display region of a predetermined rate or more (Fig. 5 GUI 300 controls progress bar 390 for a predetermined rate for displaying [0122-0123] [0128-0129] [0310-0311]) (The motivation that applied in Claim 3 applies equally to Claim 6)
As per Claim 7 LIAO discloses The information processor according to claim 3, wherein the control unit is further configured to secure a display area for displaying (Figs. 1-2, [0017] display modes [0042-0044])
by moving a position of a camera corresponding to the one display region backward (either or), widening an angle of view of the camera (either or), or reducing a filmed image of the camera (Figs. 1-2, 5-7 [0017] sense head movement and switch the display modes – change the size of images, other modes [0042-0044]). 
LIAO does not disclose but ARSENEAU discloses the other display region (Figs. 1, 7-9, 11-16 first and second camerawork camera feeds user’s A and B for the first and second respective display regions [0048] [0199-0200] [0292] [0295]) (The motivation that applied in Claim 1 applies equally to Claim 7)

As per Claim 8 LIAO discloses The information processor according to claim 3, wherein the control unit initiates displaying (Figs. 1-2, 5-7 – change the size of images, other modes [0042-0044])
LIAO does not disclose but ARSENEAU discloses displaying an object corresponding to the first camerawork (Fig. 8 showing an object from at least one camera on a display [Abstract] [0131] [0296]) or the second camerawork (either or) on the one display region (Fig. 8 showing an object from at least one camera on a display [Abstract] [0131] [0296]) or the other display region (either or) (The motivation that applied in Claim 1 applies equally to Claim 8). 

As per Claim 13 LIAO discloses The information processor according to claim 1, wherein  
LIAO and ARSENEAU do not disclose but PENDERGAST discloses the control unit is further configured to control progress (Fig. 5 GUI 300 controls progress bar 390 [0122-0123] [0310-0311] overall processor 5760 [0326]) or a substance of an image content based on of the information regarding the motion of the user (either or) (The motivation that applied in Claim 3 applies equally to Claim 13). 

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over LIAO (Pub. No:  US 2018-0267305) in view of ARSENEAU et al. (Pub. No.: US 2013-0182117) in view of PENDERGAST et al. (Pub. No.: US 2010-0281375), as applied in Claims 3-8, 13, and further in view of INOMATA (Pub. No.: 2017-0171539).

As per Claim 9 LIAO discloses The information processor according to claim 3, wherein the motion of the user includes at least one of (See said analysis for Claim 1): 
a motion in which the user stands up (either or); a motion in which the user sits down (either or); a motion in which the user lifts a predetermined controller (either or); a motion in which the user puts down the predetermined controller (either or); a motion in which the user presses a button of the predetermined controller (either or); a motion in which the user continues to gaze at a specific filming subject for a certain period of time or longer (either or); a motion in which the user continues to gaze at the one display region or the other display region for a certain period of time or longer (either or); a motion in which the user moves into the one display region or the other display region (either or); or the user not performing a move operation for a certain period of time or longer (either or)
LIAO ARSENEAU PENDERGAST do not disclose but INOMATA discloses a motion in which the user moves a neck (Figs. 1-3, 8 [0096]); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a motion in which the user moves a neck taught by INOMATA into the system of LIAO ARSSENEAU PENDERGAST because of the benefit taught by INOMATA to disclose extension of user movement determination and spherical data presentation in a user interactive media capture and presentation system whereby LIAO ARSSENEAU PENDERGAST would all further benefit from either both the improvements herein to either enrich the data presentation capability or to increase the types of user motion what would allow for ease in automation for a user to control data display considerations.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over LIAO (Pub. No:  US 2018-0267305) in view of ARSENEAU et al. (Pub. No.: US 2013-0182117), as applied in Claims 1-2, 11, 14-16, and further in view of INOMATA (Pub. No.: 2017-0171539).

As per Claim 12 LIAO discloses The information processor according to claim 11, wherein 
LIAO and ARSENEAU do not disclose but INOMATA discloses the image content includes at least one of a free-viewpoint image content (either or) or an entire-celestial-sphere image content (Figs. 1-4 [0083] [0090]) (The motivation that applied in Claim 9 applies equally to Claim 12). 

ALLOWABLE SUBJECT MATTER
REASON FOR ALLOWANCE
Claim 10 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 10 is/are allowed.   The following is an examiner’s statement of reasons for allowance:

As per Claim 10 the prior art of record either alone or in reasonable combination fails to teach or suggest “The information processor according to claim 1, the second display region comprises a window initially displayed inside the first display region prior to switching between the first display region and the second display region” These limitations in combination with the other limitations of the independent claim are thus deemed allowable. 

With regards to Claim 10, the closest prior art LIAO (Pub. No:  US 2018-0267305) does not teach the respective claim limitations along with any reasonable combination of prior art in light of the claim dependencies.  LIAO only discloses an information processor that acquires information regarding a motion of a user and a control unit that controls, on a basis of the information regarding the motion of the user, switching a display.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
				Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eileen Adams whose telephone number is (571) 270-3688.  The examiner can normally be reached on Mon-Thurs from 7:30-5:00.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, William Vaughn can be reached on (571) 272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-4688.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EILEEN M ADAMS/Primary Examiner, Art Unit 2481